F I L E D
                                                        United States Court of Appeals
                                                                Tenth Circuit
                  UNITED STATES CO URT O F APPEALS
                                                              August 2, 2006
                           FO R TH E TENTH CIRCUIT          Elisabeth A. Shumaker
                                                                Clerk of Court

M ICHA EL D . D O LA N ,

       Plaintiff/Counterclaim-
       Defendant/Appellant,
                                                   No. 04-1328
  v.                                      (D.C. No. 00-M W -2375-(OES))
                                                    (D . Colo.)
JOHN W . M ADISON; J.C.
B EN N ETT; JA M ES C . B LA N NING,
JR.; ASPEN-W ESTERN
CORPO RATION, a Colorado
corporation, and any and all unknown
persons who claim any interest in the
subject matter of this action,

       Defendants/Crossclaim-
       Defendants,

and

U N ITED STA TES O F A M ER ICA,

       Defendant/Crossclaim-Plaintiff/
       Counterclaim-Plaintiff/
       Appellee,

and

SECRETARY OF AGR ICU LTURE;
UNITED STA TES FO REST
SERVICE,

       Defendants-Appellees.
                           OR D ER AND JUDGM ENT *


Before BR ISC OE, M cKA Y, and BROR BY, Circuit Judges.




      Plaintiff and counterclaim defendant, M ichael D. Dolan, appeals from an

order of a United States M agistrate Judge 1 granting summary judgment in favor of

defendants the United States of America, the Secretary of Agriculture, and the

United States Forest Service (United States) on his claims for record title and

adverse possession, and in favor of the United States on its counterclaim for

record title to real property. W e affirm.

                                     Background

      The property at issue in this case is an approximate eight-acre patented

mining claim known as the Franklin Lode M ining Claim (Franklin). It is located

in the W hite River National Forest, about ten miles east of W oody Creek, in

Pitkin County, Colorado.




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
1
      The parties consented to the exercise of jurisdiction by a magistrate judge.

                                             -2-
       The undisputed, material facts concerning the Franklin began more than

one hundred years ago with a location certificate recorded in 1889, and the

issuance of a patent to John W . M adison in 1896. In 1908, M r. M adison

conveyed a one-third interest in the Franklin to J.C. Bennett (Bennett), and

retained a two-thirds interest. 2

       M r. M adison paid property taxes on his two-thirds interest through 1918,

but in 1919, his interest was struck off to Pitkin County because he failed to pay

the taxes. In 1920, a Lena Guile Exc. paid the taxes due for 1919, and continued

to pay the taxes each year thereafter through 1940. A John B.C. Guile 3 paid the

taxes for 1940-41, and thereafter, Lena G uile resumed payments through 1948. In

1950 however, the two-thirds interest in the Franklin was placed on the

delinquent tax list, and a tax sale for the two-thirds interest comm enced on

December 11, 1950. Because there were no bidders, it was struck off to the

County through a treasurer’s certificate of purchase.




2
       W hen Bennett failed to pay the property taxes, his one-third interest was
offered for sale in 1908 by the Pitkin County Treasurer. However, because there
were no bidders, the interest was struck off to Pitkin County via a treasurer’s
certificate of purchase, and was later conveyed to the County in 1954 pursuant to
a treasurer’s deed. Plaintiff admitted that his claim is based solely on the
two-thirds interest in the Franklin that was retained by M r. M adison. Thus, he
has no claim to the one-third interest conveyed to Bennett.
3
      The John B.C. Guile who paid the taxes in 1940-41 is the deceased great
uncle of the John B.C. Guile who executed the bargain and sale deeds to plaintiff
in 2000, discussed supra.

                                         -3-
      In August 1954, the Pitkin County Treasurer issued a Notice of Purchase of

Real Estate at Tax Sale and of Application for Issuance of Treasurer’s Deed for

the two-thirds interest in the Franklin, copies of which were sent by registered

mail to Lena Guile and M r. M adison. 4   The notice informed them that unless they

redeemed the property, it would be conveyed to Pitkin County on October 18,

1954. W hen there was no response, a treasurer’s deed issued to the Pitkin County

Board of County Commissioners, and was recorded on October 20, 1954. 5

      In M ay 1994, Congress enacted the Exchange Act, Public Law No.

103-255, 108 Stat. 684 (1994), pursuant to which Pitkin County agreed to

exchange certain lands, including the Franklin, for a 230-acre parcel owned by the

United States. As part of the exchange, the County conveyed the Franklin to the

United States by a quit claim deed, which was recorded August 17, 1994. The

Franklin then became part of the W hite River N ational Forest.

      In or about 2000, plaintiff apparently decided to try to obtain title to the

two-thirds interest in the Franklin. To that end, he located Lena Guile’s great

nephew, John B.C. Guile. M r. Guile admitted that he knew nothing about the

Franklin or M r. M adison, and that he did not believe that either he or his father,



4
      M r. M adison’s notice was returned as unclaimed.
5
      Pitkin County continued to own the two-thirds interest in the Franklin until
1994 when it was conveyed to the United States. From 1954 through 1994, no
property taxes were assessed because county-owned property is tax exempt.
Colo. Rev. Stat. § 39-3-105.

                                          -4-
Clifford J. Guile, had any ownership interest in the Franklin. Nonetheless, on

November 13, 2000, in exchange for $100 and money for postage and gas,

M r. Guile gave plaintiff two bargain and sale deeds from himself and his father

that purported to convey a two-thirds interest in the Franklin and four other

mining claims to plaintiff. These “wild deeds” 6 were recorded on November 27,

2000, and three days later, plaintiff filed his quiet title suit against the United

States.

      In October 2002, the Pitkin County Treasurer issued a corrected treasurer’s

deed for the one-third interest in the Franklin previously owned by Bennett. The

correction deed explained why the tax sale was untimely. In January 2003, the

County executed another quit claim deed to the United States for Bennett’s

one-third interest in the Franklin.

                                 Standard of Review

      The Quiet Title Act permits law suits against the federal government “to

adjudicate a disputed title to real property in which the United States claims an

interest . . .” 28 U.S.C. § 2409a(a). Although the parties’ respective claims arise

under a federal statute, questions involving real property rights are determined by

state law unless federal law requires a different result. Oregon ex rel. State Land

Board v. Corvallis Sand & Gravel Co., 429 U.S. 363, 378-81 (1977); United



6
         A “wild deed” is defined as “[a] recorded deed that is not in the chain of
title . . . .” Black’s Law Dictionary 446 (8th ed. 2004).

                                          -5-
States v. O’Block, 788 F.2d 1433, 1435 (10th Cir. 1986); Amoco Prod. Co. v.

United States, 619 F.2d 1383, 1389 n. 4 (10th Cir. 1980).

      W e review the district court’s grant of summary judgment de novo, viewing

the evidence and drawing the reasonable inferences therefrom in the light most

favorable to the nonmoving party. Gossett v. Okla. ex rel. Bd. of Regents for

Langston Univ., 245 F.3d 1172, 1175 (10th Cir. 2001). Summary judgment is

appropriate if there are no genuine issues of material fact and the moving party is

entitled to judgment as a matter of law. Id. at 1175. W hen applying Colorado

law , the district court should ascertain and apply the state law to reach the result

the Colorado Supreme Court would reach if faced with the same question.

Cooperm an v. David, 214 F.3d 1162, 1164 (10th Cir. 2000). W e also review the

district court’s application of state law de novo. Id.

                                     Record Title

      Under Colorado law, “a plaintiff in a quiet title action . . . bears the burden

of establishing title in the property superior to that of the defendant . . . [and] the

plaintiff must rely on the strength of his own title rather than on the weakness in

or lack of title in [the] defendant[].” Hutson v. Agric. Ditch & Reservoir Co.,

723 P.2d 736, 738 (Colo. 1986) (internal quotation omitted).

      Plaintiff’s theory is that the 1954 treasurer’s deed issued to Pitkin County

is void because the 1918 tax sale of Bennett’s one-third interest was untimely.

Assuming for argument that the conveyance of the one-third interest is void

                                           -6-
because the tax sale was untimely, those arguments belong to Bennett, who never

raised them. “[A]ny complaint of failure of [procedural deficiencies in the tax

sale relating] to [Bennett] is not properly raised by [plaintiff] who derives from

[John B.C. Guile and Clifford J. Guile] whatever interest he contends for here.”

Knoch v. County of M esa, 411 P.2d 1, 3 (Colo. 1966).

       Similarly, as to the two-thirds interest described in the 1954 treasurer’s

deed, plaintiff lacks standing to challenge any deficiencies because neither he nor

his predecessors in interest (John B.C. Guile and Clifford J. Guile) had any

interest in the Franklin in 1954 when the treasurer’s deed was issued to Pitkin

County. See Turkey Creek, LLC v. Rosania, 953 P.2d 1306, 1314 (Colo. App.

1998) (holding that a party lacks standing to challenge the validity of a deed

issued by a county treasurer in the absence of actual injury to a legally protected

interest).

       For the first time on appeal, plaintiff argues that there was an additional

defect in the 1954 treasurer’s deed, and seeks to supplement the record on appeal

with his interrogatory answers. He alleges that the two-thirds interest had an

assessed value of more than $100 in 1954, and the Pitkin County Treasurer failed

to comply with publication requirements concerning such interests. W e reject this

new argument for several reasons.

       As discussed previously, plaintiff lacks standing to challenge the validity of

the 1954 treasurer’s deed because neither he nor his predecessors in interest

                                          -7-
owned any interest in the Franklin at the time of the sale. Next, although

plaintiff’s interrogatory answers stated his belief that the two-thirds interest was

assessed at more than $100, these answers were never presented to the district

court as part of his response to the United States’ motion for summary judgment,

nor did he advance this argument below. As a general rule, we do not consider

factual or legal arguments on appeal that were not raised in the district court, and

there is no reason to depart from that rule in this case. M onreal v. Potter,

367 F.3d 1224, 1231 (10th Cir. 2004); Daigle v. Shell Oil Co., 972 F.2d 1527,

1539 (10th Cir.1992). Last, and perhaps more to the point, the affidavit of Pitkin

County’s Chief Treasurer submitted by the United States in support of its motion

for summary judgment stated: “A ccording to the records, the 2/3rds interest in

the Franklin was assessed at $50.00 in 1950.” Aplt. A pp. Vol. III at 278.

Plaintiff never contradicted this evidence.

      Finally, plaintiff argues that the correction deed is void because Pitkin

County had no authority to request the deed. W e agree with the district court’s

conclusion that this argument lacks merit under Colorado law . Under nearly

identical factual circumstances, the Colorado Supreme Court held that where a

treasurer’s deed contains a defect, the treasurer has not discharged his duty to

convey and is not only authorized, but required to issue a correction deed. White

Cap M ining Co. v. Resurrection M ining Co., 174 P.2d 727, 735 (Colo. 1946).




                                          -8-
      Here, the undisputed material facts established that the U nited States,

which can trace its chain of title back to the 1889 location certificate, has superior

record title to the Franklin over plaintiff, whose chain of title began in 2000 with

the recording of the “wild deeds.”

                                 Adverse Possession

      Although the Quiet Title Act permits lawsuits against the federal

government to adjudicate disputed title to real property in which the United States

claims an interest, it contains the prohibition that “[n]othing in this section shall

be construed to permit suits against the U nited States based upon adverse

possession.” 28 U.S.C. § 2409a(n). Plaintiff asserts that the prohibition does not

apply if he or his predecessors in interest acquired title to the Franklin by adverse

possession before the United States first claimed an interest 7 in the property on

August 17, 1994. The district court disagreed, and held that the clear and

unambiguous language of the statute barred any claims for adverse possession,

regardless of when the claim may have accrued.

      Assuming for argument that a plaintiff may base a quite title claim on a

claim of adverse possession that has ripened into title prior to the United States



7
       Plaintiff argues alternatively that the prohibition does not apply until the
United States obtains good title to the property. This is contrary to our prior
cases interpreting the Quiet Title Act and the requirement that the United States
need only claim an interest in the property to trigger the Act’s limitation
provision. Knapp v. United States, 636 F.2d 279, 282 (10th Cir. 1980); Stubbs v.
United States, 620 F.2d 775, 781 (10th Cir. 1980).

                                          -9-
claiming an interest in the property, there are no facts to support such a claim in

this case. Colo. Rev. Stat. § 38-41-101(1) provides for adverse possession where

a plaintiff and/or his predecessors in interest have been in possession of property

for more than eighteen years. The possession must be: (1) actual; (2) adverse;

(3) hostile; (4) under claim of right; (5) exclusive; and (6) uninterrupted. See

generally, Salazar v. Terry, 911 P.2d 1086, 1089, n. 4 (Colo. 1996). There is no

such evidence here, and indeed, plaintiff points to nothing in the record to

establish such a claim. Similarly, although Colo. Rev. Stat. §§ 38-41-108 and

38-41-109 recognize claims of adverse possession based, among other things, on

the payment of property taxes for seven successive years, again there is no such

evidence.

      Admittedly, the district court did not reach these conclusions in its decision

because it found that plaintiff’s adverse possession claims were barred.

Nonetheless, we may “affirm a grant of summary judgment on grounds other than

those relied on by the district court when the record contains an adequate and

independent basis for that result.” Terra Venture, Inc. v. JDN Real Estate-

Overland Park, L.P., 443 F.3d 1240, 1243 (10th Cir. 2006) (quotation marks and

citation omitted).

                                     Conclusion

      Based on the foregoing undisputed, material facts, the district court

correctly found that the United States was entitled to summary judgment on

                                         -10-
plaintiff’s claims for record title and adverse possession. The court also correctly

entered summary judgment in favor of the United States on its counterclaim for

record title to the Franklin. The judgment of the district court is AFFIRMED.

      Plaintiff’s motion to supplement the record on appeal is DENIED.



                                                    Entered for the Court



                                                    W ade Brorby
                                                    Circuit Judge




                                        -11-